Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-11, 13-17, and 19-23 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/13/2021, with respect to Claims 1-5 and 10-17 have been fully considered and are persuasive.  The rejection of Claims 1-5 and 10-17 has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) in view of Brown et al. (US Patent Application Publication No. US 20180080979 A1) hereinafter “Brown”.

With regards to Claim 21, Brown teaches:
a power-up testing method, applicable to an integrated circuit (IC), comprising: obtaining power-up testing parameters for the IC (Brown ¶0034 “Voltage signal 34 may be a complex voltage signal that may be applied to the devices under test (e.g., devices under test 28, 30, 32) to ensure that 
obtaining a plurality of power-up testing waveforms, wherein the power-up testing waveforms are different from each other (Brown ¶0022 “during the testing of a power supply, the power supply may be subjected to varying voltage levels and varying voltage frequencies. Further, during the testing of a noise canceling circuit, such a circuit may be subjected to varying levels and frequencies of noise”; Examiner interprets multiple tests are done with varying voltages 34)
generating, by conducting parameter assignments for the power-up testing waveforms based on the power-up testing parameters, a plurality of power-up test instances (Brown ¶0033 “processing system 12 (and automated test process 18) may be configured to provide 100 a voltage signal (e.g., voltage signal 34) having a plurality of voltages to the at least one device under test”)
wherein each of the power-up test instances is implemented as a program code retrievable and executable by a test device (Brown ¶0029 “The instruction sets and subroutines of automated test process 18, which may be stored on storage device 20 coupled to/included within processing system 12, may be executed by one or more processors (not shown) and one or more memory architectures (not shown) included within processing system 12. Examples of storage device 20 may include but is not limited to: a hard disk drive; an optical drive; a RAID device; a random access memory (RAM); a read-only memory (ROM); and all forms of flash memory storage devices”)
and performing, by the test device and using the plurality of power-up test instances, power- up tests on the IC (Brown ¶0054 “Continuing with the above-stated example in which devices under test 28, 30, 32 are exposed to voltage signal 34, processing system 12 (and automated test process 18) may store 104 the plurality of monitored current values (e.g., current values 36) for subsequent analysis/processing/review”)

With regards to Claim 22, Brown teaches the limitations of Claim 21 as referenced above. Brown further teaches:
wherein obtaining power-up testing parameters for the IC comprises: obtaining a target voltage and a power-up duration for the IC (Brown ¶0034 “Voltage signal 34 may be a complex voltage signal that may be applied to the devices under test (e.g., devices under test 28, 30, 32) to ensure that they do not fail due to e.g., insulation breakdown, oxide layer breakdown or component failure. For example, voltage signal 34 may be a temporally-defined voltage signal that includes a plurality of voltage”)

With regards to Claim 23, Brown teaches the limitations of Claim 22 as referenced above. Brown further teaches:
wherein obtaining power-up testing parameters for the IC further comprises: obtaining a number of voltage steps for the IC (Brown ¶0034 “voltage signal 34 may be a temporally-defined voltage signal that includes a plurality of voltages (each of which has a defined amplitude and a duration)”)

Allowable Subject Matter
Claims 1-5, 7-11, 13-17, and 19-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1 and 13 were neither found through a search nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1 and 13: “obtaining a plurality of initial waveforms and a plurality of noise waveforms, and obtaining, by superimposing the plurality of initial waveforms with the plurality of noise waveforms, the plurality of power-up testing waveforms”

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Xiong et al. (CN Patent Application Publication No. CN 104535912 A) teaches an oscillation wave partial discharge detection waveform generating method and device, the method comprises the following steps: obtaining the cable physical parameter input by the user, and obtaining the local wave waveform data; generating the same first queue and the second queue, and respectively defining a near end storage unit in the first queue and the second queue, a far end storage unit, a partial discharge point storage unit, a joint storage section and an attenuation storage section; respectively storing the same waveform data in the first queue and the second queue, and moving the waveform data stored in the first queue and the second queue through the preset queue moving rule; receiving the overflow waveform data of the first queue head or the second queue head overflow, and when the length of the overflow waveform data is greater than the preset length, the overflow waveform data to generate partial discharge detection waveform. The invention can effectively reduce the time and 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/K.E/Examiner, Art Unit 2114                                                                                                                                                                                                        


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114